Citation Nr: 0934369	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  07-13 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for cold weather 
injuries of the ears, hands, and feet.

2.  Whether new and material evidence has been has been 
received to reopen a claim for service connection for 
Raynaud's syndrome.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for traumatic arthritis 
of the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from October 1950 to 
September 1952.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2006 rating decision in which the RO denied 
the Veteran's request to reopen claims for service connection 
for residuals of cold weather injuries, for Raynaud's 
syndrome, for a right knee disability, for hearing loss, for 
tinnitus, and for jungle rot of the hands.  The Veteran filed 
a notice of disagreement (NOD) in September 2006, and the RO 
issued a statement of the case (SOC) in May 2007.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in May 2007.

Prior to certifying this appeal to the Board, in a July 2008 
rating decision, the RO reopened and granted the Veteran's 
claims for service connection for hearing loss and for 
tinnitus.  Because the July 2008 decision represents a full 
grant of the benefits sought with respect to these issues, 
these matters are no longer  before the Board for 
consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1977).

In May 2008, the Veteran testified during a hearing before RO 
personnel.  In hearing testimony, he indicated his desire to 
withdraw the appeal concerning his request to reopen the 
claim for service connection for jungle rot of the hands.  
Accordingly, in an April 2009 decision, the Board dismissed 
the appeal with respect to this issue, and remanded the 
remaining issues to the RO, via the Appeals Management Center 
(AMC), so that a Board hearing could be scheduled at the RO.  

In July 2009, the Veteran testified during a hearing before 
the undersigned Acting Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the AMC, in Washington, DC.  VA 
will notify the appellant when further action, on his part, 
is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the matters on appeal is warranted 
even though such action will, regrettably, further delay an 
appellate decision on the claims.

The Veteran contends that he sustained cold weather injuries 
of the hands, feet, and ears during military service in Korea 
and was later diagnosed with Raynaud's syndrome.  He also 
asserts that he has right knee arthritis caused by repetitive 
trauma during military service (i.e., jumping from trucks, 
working as an engineer, etc.).  Unfortunately, except for his 
pre-induction physical examination, his service treatment 
records are missing; however, at the July 2009 Board hearing, 
the Veteran testified that he did not seek treatment for any 
of these disabilities during service.  Post-service, he said 
that went to his family doctor, Dr. Frant, who diagnosed him 
with Raynaud's syndrome.  With regard to his right knee, he 
said that both knees have hurt him on and off since service 
and that he first sought treatment 6 or 7 years ago.  He said 
that he had to undergo arthroscopic surgery of the left knee 
and total knee replacement of the right knee.  Currently, the 
claims file does not contain any records of treatment or 
evaluation for any of these disabilities.


With regard to records not in the custody of a Federal 
department or agency, VA must make reasonable efforts to 
obtain relevant records, which generally consists of an 
initial request for the records, and, if the records are not 
received, at least one follow-up request unless such request 
would be futile.  38 C.F.R. § 3.159(c)(1) (2008).  The 
claimant must cooperate fully with VA's reasonable efforts to 
obtain relevant records, which includes providing enough 
information to identify and locate the existing records, and, 
if necessary, authorization to release the records.  Id.  

The Board notes that the Veteran's claims for service 
connection were originally denied in a July 2002 RO rating 
decision.  Each of the claims was denied because there was no 
evidence of a current disability, which was related to 
military service.  Hence, VA has a duty to assist the Veteran 
in obtaining the above-mentioned treatment records because 
these records might show evidence of a current disability.

Therefore, in this case, to ensure that all due process 
requirements are met, the RO should give the Veteran another 
opportunity to present information and/or evidence pertinent 
to the claims on appeal.  In particular, the RO should 
request that the Veteran provide sufficient information to 
obtain private treatment records pertaining to his right knee 
arthritis, cold injuries, and Raynaud's syndrome, to 
specifically include private treatment records from Dr. 
Frant.  The RO's notice letter to the Veteran should explain 
that he has a full one-year period for response.  
See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the Veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claims on appeal.  If the 
RO determines new and material evidence has been received to 
reopen the claims, additional development may include 
arranging for the Veteran to undergo examination, if 
warranted.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal, to include any private 
treatment records pertaining to right knee 
arthritis and any private treatment 
records from Dr. Frant showing treatment 
for cold injuries or Raynaud's syndrome.  
The RO should explain the type of evidence 
that is the Veteran's ultimate 
responsibility to submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159 (2008).  All records and responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO should notify the Veteran 
and his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted (to include, 
if the claims are reopened, examination of 
the Veteran, if appropriate), the RO 
should adjudicate the claims in light of 
all pertinent evidence and legal 
authority.  

5.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).



